 



Exhibit 10.2

     
APN(S):
  4206-015-039, 4206-015-040,
 
  4206-016-008, 4206-016-009,
 
  4206-016-010 and 4206-016-011

RECORDING REQUESTED BY AND
WHEN RECORDED, RETURN TO:
Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Attention: David A. Levine, Esq.
 
SHARED DEED OF TRUST,
ASSIGNMENT OF RENTS, SECURITY AGREEMENT
AND FIXTURE FILING
Dated as of February 28, 2008
by
WESTWOOD ONE, INC.
a Delaware corporation,
as Trustor
to
FIRST AMERICAN TITLE INSURANCE COMPANY
a California corporation,
as Trustee
for the benefit of
THE BANK OF NEW YORK,
as Beneficiary
 
ATTENTION COUNTY RECORDER: THIS INSTRUMENT IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9334, 9502 AND
9604 OF THE CALIFORNIA COMMERCIAL CODE. PORTIONS OF THE GOODS COMPRISING A PART
OF THE PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED IN
EXHIBIT A HERETO. THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF
THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND SHOULD BE
INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING FIXTURES.
THE ADDRESSES OF DEBTOR AND SECURED PARTY ARE SPECIFIED IN THE FIRST PARAGRAPH
ON PAGE 1 OF THIS INSTRUMENT.

 

 



--------------------------------------------------------------------------------



 



SHARED DEED OF TRUST,
ASSIGNMENT OF RENTS, SECURITY AGREEMENT
AND FIXTURE FILING
THIS SHARED DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Deed of Trust”), is made as of February 28, 2008, by WESTWOOD ONE,
INC., a Delaware corporation (“Trustor”), with an office at 40 West 57th Street,
New York, New York 10019, to FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation, as trustee (“Trustee”), for the benefit of THE BANK OF
NEW YORK, as collateral trustee for the Secured Parties, as beneficiary
(“Beneficiary”), with an office at 101 Barclay Street, New York, New York 10286
(Trustor, Trustee and Beneficiary shall be collectively referred to herein as
the “Parties”).
RECITALS
A. Trustor is party to (a) a Credit Agreement dated as of March 3, 2004 (as
modified, supplemented or Refinanced from time to time, the “Credit Agreement”)
among Trustor and the Subsidiary Guarantors (collectively, the “Obligors”), the
lenders or other financial institutions or entities from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(“Administrative Agent”), pursuant to which the Lenders have made and shall make
loans to Trustor from time to time in an aggregate principal amount not to
exceed $195,000,000 as of the date hereof and (b) a Note Purchase Agreement
dated as of December 3, 2002 (as modified or supplemented from time to time, the
“2002 Note Purchase Agreement”) between the Trustor and the purchasers from time
to time parties thereto, pursuant to which Trustor has issued Senior Guaranteed
Notes, Series A, due November 30, 2009 and Senior Guaranteed Notes, Series B,
due November 30, 2012 in an aggregate outstanding principal amount of
$200,000,000 as of the date hereof (the “2002 Notes” and, collectively with the
2002 Note Purchase Agreement, the 2002 Note Guaranty and the Shared Security
Documents, the “2002 Notes Documents”).
B. The Obligors, the Administrative Agent and the Beneficiary have entered into
an Intercreditor and Collateral Trust Agreement (the “Intercreditor and
Collateral Trust Agreement”) pursuant to which the Obligors have requested the
Beneficiary to act as collateral trustee, and the Beneficiary has agreed to so
act as such collateral trustee, to enable the Trustor to comply with the
provisions of the 2002 Note Purchase Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the
Intercreditor and Collateral Trust Agreement.
C. It is a condition precedent to the effectiveness of Amendment No. 2 to the
Credit Agreement that the Obligors grant liens on their property to secure the
Credit Agreement Obligations.
D. Accordingly, to induce the Lenders to enter into Amendment No. 2 to the
Credit Agreement and to equally and ratably secure the 2002 Notes Obligations
and the Credit Agreement Obligations, Trustor now desires to grant, transfer and
assign to Trustee, to hold for the benefit and security of Beneficiary, acting
for the benefit of the Secured Parties, all of Trustor’s right, title and
interest in and to the Property (as defined below).

 

2



--------------------------------------------------------------------------------



 



GRANT IN TRUST
Trustor hereby grants and assigns to Trustee, in trust, with power of sale and
right of entry and possession, all of Trustor’s right, title and interest,
whether now owned or hereafter acquired, in or to the property and rights listed
in paragraphs (a) through (i) below (hereinafter collectively referred to as the
“Property”):
(a) All estate, right, title and interest of Trustor in, to, under or derived
from (i) those certain lots, pieces, tracts or parcels of land located in the
County of Los Angeles, California, and more particularly described on
Exhibit A-1 attached hereto (the “Fee Estate”) and (ii) the interests in each of
those certain lots, pieces, tracts or parcels of land located in the County of
Los Angeles, California, and more particularly described on Exhibit A-2 attached
hereto (the “Parking Site,” and together with the Fee Estate, the “Land”),
including all estate, right, title and interest of Trustor in, to, under or
derived from that certain Covenant and Agreement Regarding Parking, dated as of
August 17, 1990, between GTG Entertainment, a California limited partnership
(along with its successors and assigns, “Grantor”) and Trustor, and recorded on
September 10, 1990 as Instrument No. 90-1556576 in the Official Records of Los
Angeles County, California (the “Parking Agreement”), and which Parking
Agreement covers the Parking Site, together with all amendments, modifications,
extensions, and renewals thereof, all credits, deposits, options, privileges,
and rights thereunder or thereto, and all other, further, additional or greater
estate, right, title or interest of Trustor in, to, under or derived from the
Land, the Parking Site, or the Improvements (as defined below) now or hereafter
located thereon which may at any time be acquired by Trustor;
(b) All buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter located
on the Land (hereinafter referred to as the “Improvements”); and to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
each Improvement, and the goodwill associated therewith;
(c) All easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, liberties, tenements, hereditaments and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to the Land or the Improvements and the reversions, remainders, and
all land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land to the center line thereof and all the estates,
rights, titles, interests, property, possession, claim and demand whatsoever,
both in law and in equity, of Trustor of, in and to the Land and the
Improvements and every part and parcel thereof, with the appurtenances thereto;
(d) All machinery, equipment, fixtures (including all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures), inventory and
articles of personal property and accessions thereof and renewals, replacements
thereof and substitutions therefor, and other tangible property of every kind
and nature whatsoever owned by Trustor, or in which Trustor has or shall have an
interest, now or hereafter located upon the Land or the Improvements, or
appurtenances thereto, or used in connection with the present or future
operation and occupancy of the Land or the Improvements;
(e) All awards of payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Property to the extent actually received
by Trustor, whether from the exercise of the right of eminent domain (including
any transfer of the Property or part thereof made in lieu of or in anticipation
of the exercise of said right), or for any other injury to or decrease in the
value of the Property;

 

3



--------------------------------------------------------------------------------



 



(f) All present and future leases of the Property or any portion thereof,
including all licenses and agreements relating to the management, leasing or
operation of the Property or any portion thereof, and all other agreements of
any kind relating to the use or occupancy of the Property or any portion
thereof, whether such leases, licenses and agreements are now existing or
entered into after the date hereof (collectively, the “Leases”), and all oil and
gas or other mineral royalties, bonuses and rents, revenues, security deposits,
issues and profits from the Property, including all amounts payable and all
rights and benefits accruing to Trustor under the Leases (collectively, the
“Rents”), and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the obligations
secured by this Deed of Trust;
(g) All proceeds of and any unearned premiums on any insurance policies covering
the Property including the right to receive and apply the proceeds of any
insurance, judgments (including with respect to a casualty thereto or
condemnation thereof), or settlements made in lieu thereof, for damage to the
Property;
(h) The right, in the name and on behalf of Trustor, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to protect the interest of Beneficiary in the Property; and
(i) All right, title and interest of every nature of Trustor in all receivables
and other accounts of Trustor relating to the Property and in all monies
deposited or to be deposited in any funds or account maintained or deposited
with Beneficiary, or its assigns, in connection herewith, if any.
The term “Property” shall include both (A) the property and rights described in
paragraphs (a) through (i) and, except where the context clearly indicates
otherwise, (B) any and all of Trustor’s right, title and interest in such
property and rights. Such right, title and interest, including the Parking Site,
is referred to herein separately as the “Encumbered Estate”.
ASSIGNMENT OF RENTS
Trustor absolutely and irrevocably assigns to Beneficiary all of Trustor’s
right, title and interest in, to and under: (a) all Leases; and (b) the Rents
upon the terms and conditions hereinafter set forth. The foregoing assignment
shall not impose upon Beneficiary any duty to produce rents from the Property,
and said assignment shall not cause Beneficiary to be deemed to be:
(i) a “mortgage in possession” for any purpose; or
(ii) responsible for performing any of the obligations under any Lease; or
(iii) responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or
(iv) liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.
This is a present and absolute assignment from Trustor to Beneficiary and not
merely the passing of a security interest and Beneficiary’s right to the Leases
and Rents is not contingent upon, and may be exercised without possession of,
the Property. Beneficiary is hereby authorized to collect and receive the Rents,
to give proper receipts and acquittances therefor and to apply the same to the
payment of the obligations secured hereby. However, Beneficiary hereby grants
Trustor a revocable license to collect, receive and retain, and to use the Rents
until an Event of Default (as defined below). Upon the occurrence and during the
continuance of an Event of Default, and without the necessity of Beneficiary
entering upon and taking and maintaining full control of the Property in person,
by agent or by a court appointed receiver, Beneficiary shall immediately be
entitled to possession of all Rents of the Property as the same shall become due
and payable, including Rents then due and unpaid.

 

4



--------------------------------------------------------------------------------



 



All such Rents thereafter collected by Trustor shall be held by Trustor as
trustee in a constructive trust for the benefit of Beneficiary only. Trustor
agrees that commencing upon delivery of a written notice of revocation of
license by Beneficiary following the occurrence of an Event of Default, each
tenant of the Property shall make Rents payable to and pay such Rents to
Beneficiary or Beneficiary’s agents on Beneficiary’s written demand to each
tenant, without any liability on the part of said tenant to inquire further as
to the existence of a default or license by Trustor. Trustor hereby agrees that
it will not impair Beneficiary’s ability to collect and retain the Rents herein
assigned. Trustor hereby agrees that any tenant or subtenant occupying the
Property or any part thereof may pay any and all Rents or other charges directly
to the Beneficiary upon notice from Beneficiary without the necessity of any
notice from Trustor. Beneficiary may apply, in its sole discretion, any Rents
collected by Beneficiary in accordance with Paragraph B.7 below. Collection of
any Rents by Beneficiary shall not cure or waive any default or notice of
default hereunder or invalidate any acts done pursuant to such notice.
OBLIGATIONS SECURED
Trustor makes the foregoing grant for the purpose of securing:
1. Payment to Beneficiary of the principal of and interest and fees on the loans
and all other amounts whatsoever now or hereafter from time to time owing to the
Credit Agreement Secured Parties by Trustor and the other Obligors under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) (the “Credit Agreement Obligations”); provided that the aggregate
outstanding principal amount of the Credit Agreement Obligations shall not at
any time exceed an amount equal to (i) $195,000,000 plus (ii) the aggregate
amount of principal repayments in respect of the 2002 Notes Obligations (defined
below) after the date hereof minus (iii) the aggregate amount of principal
repayments after the date hereof in respect of Credit Agreement Obligations
constituting term loans (except for any such principal repayments with proceeds
of any Refinancing) minus (iv) the aggregate amount of principal repayments
after the date hereof in respect of Credit Agreement Obligations constituting
revolving loans (except for any such principal repayments with proceeds of any
Refinancing) to the extent accompanied by a simultaneous permanent reduction in
the Revolving Credit Commitments (as defined in the Credit Agreement). For the
avoidance of doubt, the aggregate principal amount of the Credit Agreement
Obligations outstanding at the time of a Refinancing may be increased pursuant
to such Refinancing (subject to the proviso contained in this Paragraph);
2. Payment to Beneficiary of the obligations of Trustor to pay the principal of,
and interest and Make-Whole Amount (as defined in the 2002 Note Purchase
Agreement) on the 2002 Notes and all other obligations of Trustor and the other
Obligors under the 2002 Notes Documents (the “2002 Notes Obligations”); provided
that the aggregate outstanding principal amount of the 2002 Notes Obligations
shall not at any time exceed an amount equal to (i) $200,000,000 minus (ii) the
aggregate amount of principal repayments after the date hereof in respect of the
2002 Notes Obligations;
3. Observance and performance of each covenant and obligation on the part of
Trustor and the other Obligors to be observed or performed pursuant to this Deed
of Trust, the Credit Agreement, the 2002 Note Purchase Agreement, the 2002 Notes
Documents and the Loan Documents;
4. Payment of such further sums and/or performance of such further obligations
as the then record owner of the Encumbered Estate may undertake to pay and/or
perform (whether as principal, surety or guarantor), for the benefit of
Beneficiary, its successors or assigns, when said borrowing and/or obligation is
evidenced by a writing or writings reciting that it or they are so secured; and

 

5



--------------------------------------------------------------------------------



 



5. The observance and performance of each covenant and obligation of Trustor
herein contained or incorporated herein by reference and payment of each fee,
cost and expense by Trustor as herein set forth.
TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES AS FOLLOWS:
A. RIGHTS AND DUTIES.
1. Title. Trustor represents and warrants that (a) it lawfully holds and
possesses (i) fee simple title to the Fee Estate, (ii) subject to the terms of
the Parking Agreement, a valid possessory interest in the Parking Site and
(iii) good and marketable title to all of the other Property constituting the
Encumbered Estate, in each case free and clear of all liens, encumbrances and
other exceptions, other than as permitted under Section 7.03 of the Credit
Agreement and Section 10.5 of the 2002 Note Purchase Agreement, and (b) it has
full power and lawful authority to encumber the Property. In addition, Trustor
represents and warrants that (w) the Parking Agreement is in full force and
effect and has not been modified or amended in any manner whatsoever, (x) there
are no defaults under the Parking Agreement by Trustor or, to the best of
Trustor’s knowledge, Grantor, and no event has occurred, which but for the
passage of time, or notice, or both, would constitute a default under the
Parking Agreement by Trustor or, to the best of Trustor’s knowledge, Grantor,
(y) all rents, additional rents, payments, and other sums due and payable prior
to the date hereof under the Parking Agreement have been paid in full, and (z)
neither Trustor nor Grantor has commenced any written action or given or
received any notice for the purpose of terminating the Parking Agreement.
Trustor shall forever warrant, defend and preserve such title and the validity
and priority of the lien of this Deed of Trust and shall forever warrant and
defend the same to Beneficiary against the claims of all Persons whomsoever.
2. Taxes and Assessments. Trustor shall pay and discharge or cause to be paid
and discharged all taxes, assessments, governmental charges of any kind
whatsoever, water rates, meter charges and other utility charges that have been
assessed or that may become a lien upon the Property, any part thereof or
interest therein as required by Sections 2.14 and 6.02 of the Credit Agreement
and Section 9.4 of the 2002 Note Purchase Agreement. Except as provided below,
Trustor shall also pay, after notice and at least five (5) days prior to
delinquency, all taxes, assessments, levies and charges imposed by any public
authority upon Beneficiary by reason of its interest in the Property created
hereby or by reason of any payment, or portion thereof, made to Beneficiary
hereunder or pursuant to any obligation hereby secured; provided, however, that
Trustor shall have no obligation to pay or discharge Beneficiary’s business or
franchise taxes, federal or state income taxes or other taxes which are measured
by and imposed upon Beneficiary’s net or gross income or receipts. If, by virtue
of any statute, regulation, ordinance or non-appealable judicial decision,
Trustor is prohibited from paying or is released from the obligation to pay to
Beneficiary any of the taxes required to be paid to Beneficiary pursuant to this
Paragraph A.2, or Beneficiary is prohibited or precluded from enforcing any such
obligation, then, at Beneficiary’s sole option, all sums and obligations secured
hereby, together with accrued interest, and without deduction or offset, shall
become immediately due and payable, notwithstanding anything contained herein or
in any law heretofore or hereinafter enacted. Trustor’s obligations hereunder
may be discharged pursuant to Paragraph A.4. Notwithstanding the foregoing,
Trustor shall have the right, in good faith, to contest any taxes, assessments,
levies or charges, provided such contest shall be prosecuted diligently and in a
manner not prejudicial to Beneficiary, and if a judgment adverse to Trustor is
obtained, such judgment shall be fully paid or discharged within ten (10) days
after the entry of such judgment, unless appealed. Upon demand by Beneficiary,
Trustor shall defend, indemnify and hold Beneficiary harmless against any such
claims so contested by Trustor, and upon demand by Beneficiary, Trustor shall
make suitable provision by payment to Beneficiary or by posting a bond or other
security reasonably satisfactory to Beneficiary for the possibility that the
contest will be unsuccessful.

 

6



--------------------------------------------------------------------------------



 



Such provision shall be made within ten (10) days after demand therefor and, if
made by payment of funds to Beneficiary, the amount so deposited shall be
disbursed in accordance with the resolution of the contest either to Trustor or
the adverse claimant. If Trustor fails to post a suitable bond or other
acceptable security as provided herein, Beneficiary may remove or pay such lien
or encumbrance at Trustor’s expense, and any amount so advanced by Beneficiary
will be secured by this Deed of Trust. Notwithstanding anything in the foregoing
to the contrary, if any such taxes, assessments, levies or charges being
contested by Trustor constitute or result in a lien or encumbrance on all or any
portion of the Property that is senior in priority to the lien of this Deed of
Trust, Trustor shall, within ten (10) days after Beneficiary’s demand, remove or
pay such lien or encumbrance, and, if Trustor fails to do so, Beneficiary may do
so at the expense of Trustor, and any amount so advanced by Beneficiary will be
secured by this Deed of Trust.
3. Insurance. Trustor shall maintain the insurance required by Section 6.04 of
the Credit Agreement and Section 9.2 of the 2002 Note Purchase Agreement, which
shall be issued and maintained in compliance with Section 6.04 of the Credit
Agreement and Section 9.2 of the 2002 Note Purchase Agreement; and any unexpired
insurance and all returnable insurance premiums shall inure to the benefit of,
and pass to, the purchaser of the property covered thereby at any foreclosure
sale held hereunder.
4. Security Account. Upon the occurrence and during the continuance of an Event
of Default (as defined below), at Beneficiary’s option and upon its demand and
except where and to the degree prohibited by law, Trustor shall, until every
indebtedness secured hereby has been paid in full or until such Event of Default
is cured, pay to Beneficiary each month an amount estimated by Beneficiary to be
equal to (i) the taxes, assessments, levies, and charges referred to in
Paragraph A.2, and (ii) the insurance referred to in Paragraph A.3, next due.
Said tax and insurance estimate shall be calculated by dividing the amount next
due by, in each instance, the number of months to lapse preceding the month in
which the same, respectively, will become due. All sums so paid shall not bear
interest, except to the extent and in the minimum amount required by law, and
Beneficiary shall, unless an Event of Default has occurred and is continuing,
apply said funds to the payment of, or at the sole option of Beneficiary release
said funds to Trustor for application to and payment of, such taxes,
assessments, levies, charges and insurance premiums. However, upon the
occurrence and during the continuation of an Event of Default, Beneficiary may,
at its sole option, apply all or any part of said sums to any indebtedness
secured hereby or to cure such default.
5. Liens and Encumbrances. Except as otherwise permitted under Section 7.03 of
the Credit Agreement and Section 10.5 of the 2002 Note Purchase Agreement,
Trustor shall pay, at or prior to maturity, all obligations secured by or
reducible to liens and encumbrances which shall now or hereafter encumber or
appear to encumber the Property or any part thereof or interest therein, whether
senior or subordinate hereto, including all claims for work or labor performed,
or materials or suppliers furnished, in connection with any work of demolition,
alteration, improvement of or construction upon the Property. Trustor shall have
the right to contest in good faith any such obligation or claim provided such
contest shall be prosecuted diligently and in a manner not prejudicial to
Beneficiary, and if a judgment adverse to Trustor is obtained, such judgment
shall be fully paid or discharged within ten (10) days after the entry of such
judgment, unless appealed. Upon demand by Beneficiary, Trustor shall defend,
indemnify and hold Beneficiary harmless against any such obligation or claim, so
contested by Trustor, and upon demand by Beneficiary, Trustor shall make
suitable provision by payment to Beneficiary or by posting a bond or other
security reasonably satisfactory to Beneficiary for the possibility that the
contest will be unsuccessful, including, if Beneficiary requests, a one-and-one
half times bond, if available, with respect to mechanics’ or materialmens’
liens. Such provision shall be made within ten (10) days after demand therefor
and, if made by payment of funds to Beneficiary, the amount so deposited shall
be disbursed in accordance with the resolution of the contest either to Trustor
or the adverse claimant. If Trustor fails to post a suitable bond or other
acceptable security as provided herein, Beneficiary may remove or pay such lien
or encumbrance at Trustor’s expense. Notwithstanding anything in the foregoing
to the contrary, if the lien or encumbrance to be contested is senior to the
lien of this Deed of Trust, Trustor shall, within ten (10) days after
Beneficiary’s written demand, remove or pay such lien or encumbrance, and, if
Trustor shall fail to do so, Beneficiary may do so at Trustor’s expense, and any
amount so advanced by Beneficiary will be secured by this Deed of Trust.

 

7



--------------------------------------------------------------------------------



 



6. Maintenance and Preservation of the Property. Trustor covenants: (i) to keep
the Property in good condition and repair; (ii)  not to remove or demolish the
Property or any part thereof except that Trustor shall be permitted to make
structural and non-structural improvements that are either (A) in the ordinary
course of its business or (B) do not diminish the value of the Property or its
functionality or current use; (iii) to complete or restore promptly and in good
and workmanlike manner the Property or any part thereof which may be damaged or
destroyed in accordance with Sections 2.08(b) and 6.04 of the Credit Agreement
and Section 9.3 of the 2002 Note Purchase Agreement; (iv) subject to Trustor’s
right to contest in Paragraph A.5 above, to pay when due all claims for work
performed and for materials furnished on or to the Property, and to pay any and
all liens or encumbrances arising out of or resulting from work performed or
materials supplied on or to the Property; (v) to comply with and not suffer
violations of (a) any and all laws, ordinances, regulations and standards
(including any conditional use permits), (b) any and all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character, and (c) all requirements of insurance companies and any bureau or
agency that establishes standards of insurability, which laws, covenants or
requirements affect the Property and pertain to acts committed or conditions
existing thereon, including such work of alteration, improvement or demolition
as such laws, covenants or requirements mandate; (vi) not to commit or permit
waste of the Property or any part thereof; (vii) to do all other acts which from
the character or use of the Property may be reasonably necessary to maintain and
preserve its value; (viii) to perform all obligations required to be performed
in leases, conditional sales contracts or like agreements affecting the Property
or the operation, occupation or use thereof (and upon the occurrence and during
the continuance of an Event of Default, all right, title and interest of Trustor
under any such leases, conditional sales contracts or like agreements shall be
automatically assigned to Beneficiary hereunder, together with any deposits made
in connection therewith); (ix) not to create any deed of trust or other
encumbrance upon the Property other than liens permitted by this Deed of Trust,
the Parking Agreement, the Credit Agreement and the 2002 Note Purchase
Agreement; (x) to make no further assignment of Rents of the Property; and
(xi) to execute and, where appropriate, acknowledge and deliver such further
instruments as Beneficiary or Trustee reasonably deems necessary or appropriate
to preserve, continue, perfect and enjoy the security provided for herein,
including assignments of Trustor’s interest in leases of the Property.
7. Defense and Notice of Actions. Trustor shall, without liability, cost or
expense to Beneficiary or Trustee, protect, preserve and defend (by counsel
reasonably satisfactory to Beneficiary) title to the Property, the security
hereof and the rights or powers of Beneficiary or Trustee hereunder. Said
protection, preservation and defense shall include protection, preservation and
defense against all adverse claimants to title or any possessory or
non-possessory interest therein, whether or not such claimants or encumbrances
assert title paramount to that of Trustor or claim their interest on the basis
of events or conditions arising subsequent to the date hereof. Any Party
receiving notice of the filing of any such action or proceeding shall give the
other Parties prompt notice in writing thereof.
8. Acceptance of Trust; Notice of Indemnification. Trustee accepts this trust
when this Deed of Trust, duly executed and acknowledged, becomes a public record
as provided by law. Trustee is not obligated to notify any party hereto of
pending sale under any other deed of trust or of any action or proceeding in
which Trustor, Beneficiary or Trustee shall be a party unless Trustee brings
such action. Trustee shall not be obligated to perform any act required of it
hereunder unless the performance of such act is requested in writing and Trustee
is reasonably indemnified against loss, cost, liability and expense.

 

8



--------------------------------------------------------------------------------



 



9. Powers of Trustee. From time to time upon the written request of Beneficiary
and presentation of this Deed of Trust for endorsement, and without affecting
the personal liability of any Person for payment of any indebtedness or
performance of the obligations secured hereby, Trustee may, without liability
therefor and without notice, but consistent with the terms and conditions of
this Deed of Trust, (i) reconvey all or any part of the Property, (ii) consent
to the making of any map or plat thereof, (iii) join in granting any easement
thereon, (iv) join in any declaration of covenants and restrictions, or (v) join
in any extension agreement or any agreement subordinating the lien or charge
hereof. Trustee or Beneficiary may from time to time apply to any court of
competent jurisdiction for aid and direction in the execution of the trusts
hereunder and the enforcement of the rights and remedies available hereunder,
and Trustee or Beneficiary may obtain orders or decrees directing or confirming
or approving acts in the execution of said trusts and the enforcement of said
remedies. Trustee has no obligation to notify any party of any pending sale or
any action or proceeding unless held or commenced and maintained by Trustee
under this Deed of Trust. Trustor shall pay to Trustee reasonable compensation
and reimbursement for services and expenses in the administration of the trusts
created hereunder upon the occurrence and during the continuance of an Event of
Default, including reasonable attorneys’ fees. Trustor indemnifies Trustee and
Beneficiary against all losses, claims, demands and liabilities (except losses,
claims, demands or liabilities to the extent arising from the gross negligence
or willful misconduct of the indemnified party) which either may incur, suffer,
or sustain in the execution of the trusts created hereunder or in the
performance of any act in connection therewith required or permitted hereunder
or by law.
10. Substitution of Trustees. From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the Property is situated, Beneficiary may appoint another
trustee to act in the place and stead of Trustee or any successor. Such writing
shall refer to this Deed of Trust and set forth the date, book and page of its
recordation. The recordation of such instrument of substitution shall discharge
Trustee herein named and shall appoint the new trustee as the trustee hereunder
with the same effect as if originally named Trustee herein. A writing recorded
pursuant to the provisions of this paragraph shall be conclusive proof of the
proper substitution of such new trustee.
11. Sale or Encumbrance. Except as expressly permitted by the Credit Agreement
(including Section 7.06 thereunder), the 2002 Note Purchase Agreement and the
Intercreditor and Collateral Trust Agreement, Trustor will not further encumber,
sell, convey or transfer any interest in, or any part of, the Property without
the prior written consent of the Beneficiary. Any such encumbrance, sale,
conveyance or transfer made (a) in violation of the terms of the Credit
Agreement (including Section 7.06 thereunder), 2002 Note Purchase Agreement or
Intercreditor and Collateral Trust Agreement or (b) without the Beneficiary’s
prior written consent shall be an immediate Event of Default (as hereinafter
defined) hereunder and shall be void.
12. Reconveyance. Upon Beneficiary’s written request, and upon surrender to
Trustee for cancellation of this Deed of Trust and any note, instrument or
instruments setting forth all obligations secured hereby, or other reasonable
evidence that this Deed of Trust is to be reconveyed pursuant to the Credit
Agreement, 2002 Note Purchase Agreement and Intercreditor and Collateral Trust
Agreement, Trustee shall reconvey, without warranty, the Property or that
portion thereof then held hereunder. The recitals of any matters or facts in any
reconveyance executed hereunder shall create a rebuttable presumption of the
truthfulness thereof. To the extent permitted by law, the reconveyance may
describe the grantee as “the person or persons legally entitled thereto”.
Neither Beneficiary nor Trustee shall have any duty to determine the rights of
Persons claiming to be rightful grantees of any reconveyance. When the Property
has been fully reconveyed, the last such reconveyance shall operate as a
reassignment of all future rents, issues and profits of the Property to the
Person or Persons legally entitled thereto, unless such reconveyance expressly
provides to the contrary.

 

9



--------------------------------------------------------------------------------



 



13. Certain Taxes. In the event of the passage, after the date of this Deed of
Trust, of any law deducting from the value of the Property for the purpose of
taxation, any lien thereon, or changing in any way the laws now in force for the
taxation of deeds of trust or debts secured by deeds of trust or similar
instruments, or the manner of the collection of any such taxes, so as to affect
this Deed of Trust, or imposing payment of the whole or any portion of any
taxes, assessments or other similar charges against the Property upon
Beneficiary, Trustor shall pay such tax or increased portion and shall agree
with Beneficiary in writing to pay, or reimburse Beneficiary for the payment of,
any such tax or increased portion thereof when thereafter levied or assessed
against the Property or any portion thereof. The obligations of Trustor under
such agreement shall be secured by this Deed of Trust.
14. Parking Agreement.
(a) With respect to the Parking Agreement, Trustor agrees:
(i) To keep and timely perform each and every material covenant, agreement and
obligation set forth in the Parking Agreement and any statute, ordinance, rule
or regulation relating thereto, and not to commit any breach thereof or permit a
breach by Grantor thereof without Trustor promptly enforcing any and all of its
rights and remedies thereunder. Without limiting the generality of this
subparagraph (a)(i), Trustor specifically acknowledges that if Trustor shall
default under the Parking Agreement, Beneficiary may, at its option but without
any obligation to do so, take any action which Beneficiary deems necessary or
desirable to cure any default by Trustor in the performance of any of the terms,
covenants and conditions of the Parking Agreement, Beneficiary being authorized
to enter upon the Parking Site for such purposes. Trustor hereby irrevocably
appoints Beneficiary its true and lawful attorney-in-fact (which appointment is
coupled with an interest) in its name to execute all documents and to perform
all other acts which Beneficiary reasonably deems necessary to preserve its or
Trustor’s rights in the Parking Agreement upon the occurrence and during the
continuance of a default or an event of default under the Parking Agreement.
Trustor shall, immediately on demand, pay to Beneficiary all costs of
Beneficiary reasonably incurred in curing any such default, together with
interest on such costs from the date of expenditure. All sums due to Beneficiary
pursuant to this Paragraph A.14 shall be secured by this Deed of Trust at the
rate per annum (the “Default Interest Rate”) at which interest would then be
payable on past due ABR Loans under Section 2.10(c) of the Credit Agreement
unless the Noteholders shall have advanced sums to Beneficiary that are used by
Beneficiary to cure any default under the Parking Agreement in which event such
sums shall bear interest at the Default Rate (as defined in the 2002 Note
Purchase Agreement).
(ii) To give prompt notice to Beneficiary of any material default or event of
default by any party under the Parking Agreement or notice thereof within
Trustor’s knowledge or of the receipt by it of any notice of default from
Grantor under the Parking Agreement, and to furnish to Beneficiary all
information that it may reasonably request concerning the performance by Trustor
of the covenants of the Parking Agreement.
(iii) That the provisions hereof shall be deemed to be obligations of Trustor in
addition to Trustor’s obligations with respect to similar matters contained in
the Parking Agreement; provided, however, the inclusion herein of any covenants
and agreements relating to similar matters as to which Trustor is obligated
under the Parking Agreement shall not restrict or limit Trustor’s duties and
obligations to keep and perform promptly all of its covenants, agreements and
obligations under the Parking Agreement, and nothing in this Deed of Trust shall
be construed as requiring Trustor or Beneficiary to take or omit to take any
action which would cause a default under the Parking Agreement.

 

10



--------------------------------------------------------------------------------



 



(iv) That so long as this Deed of Trust is in effect, there shall be no merger
of the Parking Agreement, or any interest therein, nor of the estate created
thereby, with the fee estate in the Parking Site or any portion thereof by
reason of the fact that the Parking Agreement, or any interest therein, or the
real property interest thereunder, may be held directly or indirectly by or for
the account of any Person who also holds the fee estate in the Parking Site or a
portion thereof or any interest therein. In case Trustor acquires the fee title
or any other estate, title or interest in the Parking Site, this Deed of Trust
shall attach to and cover and be a lien upon the fee title or such other estate
so acquired, and such fee title or other estate shall, without further
assignment, mortgage or conveyance, become and be subject to the lien of and
covered by this Deed of Trust. Trustor shall promptly notify Beneficiary of any
such acquisition by Trustor and, on written request by Beneficiary, shall cause
to be executed and recorded all such other and further assurances or other
instruments in writing as may in the reasonable opinion of Beneficiary be
required to carry out the intent and meaning hereof.
(v) That, so long as this Deed of Trust is in effect, no surrender (except a
surrender upon the expiration of the term of the Parking Agreement) by Trustor
under the Parking Agreement to the Grantor, or of any portion thereof or any
interest therein shall be valid or effective. The terms of the Parking Agreement
may not be amended, modified or changed without Beneficiary’s prior written
consent; provided, however, Trustor may amend, modify or change the Parking
Agreement without Beneficiary’s prior written consent if (A) such amendment,
modification or change does not adversely affect Trustor’s or Beneficiary’s
rights and obligations thereunder and (B) Trustor provides prior written notice
of such amendment, modification or change to Beneficiary along with a copy of
the amendment to Parking Agreement promptly following its execution by all
parties thereto. Notwithstanding anything to the contrary contained herein, the
Parking Agreement may not be surrendered or cancelled, or subordinated to any
mortgage, lease or other interest, either orally or in writing, without the
prior written consent of Beneficiary.
(vi) That if the Parking Agreement is for any reason whatsoever terminated prior
to the expiration of its term and, if pursuant to any provision of the Parking
Agreement or otherwise, Beneficiary or its designee shall acquire from Grantor a
new agreement for the use of the Parking Site, Trustor shall have no right,
title or interest in or to such new agreement or the estate created thereby.
(vii) As security for the obligations secured hereby, Trustor hereby assigns to
Beneficiary a security interest in all prepaid amounts and security deposits and
all other security which the Grantor holds for the performance of Trustor’s
obligations thereunder.
(viii) Promptly upon demand by Beneficiary, Trustor shall use reasonable efforts
to obtain from Grantor and furnish to Beneficiary an estoppel certificate of
Grantor stating the date through which the last payment of any amount due under
the Parking Agreement has been paid, whether or not there are any defaults, and
the specific nature of any claimed defaults.
(ix) Trustor shall notify Beneficiary promptly in writing of any request by
either party to the Parking Agreement for arbitration, appraisal or other
proceedings relating to the Parking Agreement and of the institution of any such
proceeding, and shall promptly deliver to Beneficiary a copy of all
determinations in any such proceeding. Beneficiary shall have the right,
following written notice to Trustor, to participate in any such proceeding in
association with Trustor or on its own behalf as an interested party. Trustor
shall notify Beneficiary promptly in writing of the institution of any legal
proceeding involving obligations under the Parking Agreement, and Beneficiary
may intervene in any such legal proceeding and be made a party. Trustor shall
promptly provide Beneficiary with a copy of any decision rendered in connection
with any such proceeding.
(x) To the extent permitted by law, the price payable by Trustor or any other
party in the exercise of the right of redemption, if any, from any sale under,
or decree of foreclosure of, this Deed of Trust shall include all amounts paid
and other sums advanced by Beneficiary on behalf of Trustor as the tenant under
the Parking Agreement.

 

11



--------------------------------------------------------------------------------



 



(b) In addition to all other Events of Default described in this Deed of Trust,
the occurrence of a breach or default by Trustor under the Parking Agreement,
subject to any applicable cure period thereunder, shall be an Event of Default
hereunder. Notwithstanding the foregoing, Trustor shall be deemed to have cured
any such Event of Default if prior to the expiration of the applicable cure
period for such breach or default under the Parking Agreement, (i) Trustor
arranges for parking to be available at one or more locations that includes no
less than the greater of (A) the aggregate number of parking spaces available
under the Parking Agreement or (B) the number of parking spaces required by
applicable law (the “Substitute Parking”), (ii) the terms of the agreement with
respect to the Substitute Parking are no less favorable to Trustor than the
terms under the Parking Agreement and (iii) Trustor promptly executes an
amendment to this Deed of Trust that encumbers the right, title and interest of
Trustor in such Substitute Parking.
15. Environmental Compliance. Trustor represents and warrants that:
(a) to the best of its knowledge, no litigation, investigation or administrative
or other proceeding of any kind before or by any Governmental Entity or private
party relating to (i) any environmental, health, or safety Requirement of Law,
(ii) any Remedial Action, (iii) any Liabilities and Costs arising from the
Release or threatened Release of Hazardous Substances into the environment, or
(iv) any other Liabilities and Costs arising from or concerning environmental,
health or safety issues or conditions is pending or threatened against or
involving the Improvements;
(b) with respect to the (i) Land, (ii) Improvements and (iii) machinery,
equipment and fixtures located upon such Land or Improvements, Trustor is not
subject to any judgment, injunction, writ, order or agreement respecting (A) any
environmental, health or safety Requirement of Law, (B) any Remedial Action or
(C) any Liabilities and Costs arising from or concerning environmental, health
or safety issues or conditions arising from the violation of law; and Trustor is
not now aware, after due inquiry, of any grounds on which such judgment,
injunction, writ, order or agreement might be based;
(c) Trustor shall take all actions to ensure that it is in compliance with any
Requirement of Law if and when there is a Release of any Hazardous Substances on
the Improvements;
(d) the operations or other activities of Trustor will not result in the
disposal or other Release of any Hazardous Substances on or from the
Improvements other than in compliance with applicable Environmental Regulations;
(e) Trustor has not entered into any negotiations or agreements with any Person
(including any prior owner of any portion of the Improvements) relating to any
Remedial Action;
(f) Trustor has not received any written notice or claim or information to the
effect that it is or may be liable to any Person as a result of a Release or
threatened Release of any Hazardous Substances into the environment in violation
of applicable Environmental Regulations;
(g) no Environmental Lien has attached to any of the Improvements; and
(h) the Improvements do not contain PCB-containing material in violation of any
Requirement of Law.

 

12



--------------------------------------------------------------------------------



 



Trustor covenants that the operations or other activities of Trustor shall not
result in the disposal or other Release of any Hazardous Substances on or from
the Improvements other than in compliance with all applicable Environmental
Regulations and Trustor shall not engage in any activities that will result in
the violation of any Environmental Regulations. Trustor shall obtain from time
to time all permits required under any current or future Environmental
Regulations so that the operations of Trustor will be in compliance with such
laws. Further, promptly upon Beneficiary’s request, Trustor will make available
for inspection all documents and information in its possession and control
regarding activities and conditions relating to the Improvements and other
assets which may result in noncompliance with, or liability under, any
Requirement of Law. Trustor shall not store, locate, generate, produce, process,
treat, transport, incorporate, discharge, emit, release, deposit or dispose of
any Hazardous Substance in, upon, under, over or from the Improvements other
than in compliance with all applicable Environmental Regulations, shall not
permit any Hazardous Substance to be stored, located, generated, produced,
processed, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape therein, thereupon, thereunder, thereover or
therefrom other than in compliance with all applicable Environmental
Regulations, shall not install or permit to be installed any underground storage
tank therein or thereunder other than in compliance with all applicable
Environmental Regulations, and shall comply with all Environmental Regulations
which are applicable to the Improvements. At any time, and from time to time, if
Beneficiary reasonably so requests, the Improvements shall have an environmental
review, audit, assessment and/or report prepared for Beneficiary, if none has
previously been so provided during the immediately preceding twenty-four
(24) months. Trustor shall indemnify Beneficiary and shall hold Beneficiary
harmless from, and shall reimburse Beneficiary for, any and all claims, demands,
judgments, penalties, liabilities, costs, damages and expenses, including court
costs and reasonable attorneys’ fees directly or indirectly incurred by
Beneficiary and the holder of any Bond (prior to trial, at trial and on appeal)
in any action against or involving Beneficiary, resulting from any breach of the
foregoing covenants, or from the discovery of any Hazardous Substance in, upon,
under or over, or emanating from the Improvements, whether or not Trustor is
responsible therefor, it being the intent of Trustor that Beneficiary shall have
no liability or responsibility for damage or injury to human health, the
environment or natural resources caused by, for abatement and/or clean-up of, or
otherwise with respect to, Hazardous Substances by virtue of its interests, if
any, in the Improvements created by this Deed of Trust or otherwise, or
hereafter created, or as the result of Beneficiary exercising any of its rights
or remedies with respect thereto hereunder or under any other instrument,
including becoming the owner hereof by foreclosure or conveyance in lieu of
foreclosure. The foregoing representations, warranties and covenants shall be
deemed continuing covenants, representations and warranties for the benefit of
Beneficiary and any successors and assigns thereof, including any transferee of
title to the Property by deed in lieu of foreclosure or otherwise, and shall
survive the termination of this Agreement.
Within five (5) days after any Party has received any report, citation, order,
manifest or other written or oral communication from any local, state or federal
agency or authority empowered to enforce, investigate or oversee compliance with
Environmental Regulations concerning the Improvements, any condition thereon, or
the activities of any Person on or near the Improvements, that Party shall
notify the other Parties in writing of the contents of such communication, and
shall provide the other Parties with a copy of all relevant documents.
For purposes of this Paragraph A.15 the following defined terms shall have the
meanings specified below:
(i) “Environmental Lien” shall mean a lien in favor of any Governmental Entity
for (i) any liability under federal or state environmental laws or regulations
or (ii) damages arising from, or costs incurred by such Governmental Entity in
response to, a Release or threatened Release of any Hazardous Substances into
the environment.

 

13



--------------------------------------------------------------------------------



 



(j) “Environmental Regulation” shall mean any federal, state or local law,
statute, code, ordinance, regulation, requirement or rule relating to dangerous,
toxic or hazardous pollutants, Hazardous Substances, chemical waste, materials
or substances.
(k) “Governmental Entity” shall mean any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
(l) “Hazardous Substances” shall mean (1) any oil, flammable substance,
explosives, radioactive materials, hazardous wastes or substances, toxic wastes
or substances or any other wastes, materials or pollutants which (i) pose a
hazard to the Improvements or to Persons on or about the Improvements or
(ii) cause the Improvements to be in violation of any Environmental Regulation;
(2) asbestos in any form which is or could become friable, urea formaldehyde
foam insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls, or radon gas; (3) any chemical,
material or substance defined as or included in the definition of “waste”,
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, or “toxic substances” or words
of similar import under any Environmental Regulation including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 USC §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 USC §§ 1801 et seq.; the Federal
Water Pollution Control Act, 33 USC §§ 1251 et seq.; the California Hazardous
Waste Control Law, Cal. Health & Safety §§ 25100 et seq.; the Hazardous
Substance Account Act, Cal. Health & Safely Code §§ 25300 et seq.; the
Underground Storage of Hazardous Substances Act, Cal. Health & Safety §§ 25280
et seq.; the Porter-Cologne Water Quality Control Act, Cal. Water Code §§ 13000
et seq.; the Safe Drinking Water and Toxic Enforcement Act of 1986 (Proposition
65); and Title 22 of the California Code of Regulations, Division 4, Chapter 30;
(4) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or agency or may or could
pose a hazard to the health and safety of the occupants of the Improvements or
the owners and/or occupants of property adjacent to or surrounding the
Improvements, or any other Person coming upon the Improvements or adjacent
property; or (5) any other chemical, materials or substance which may or could
pose a hazard to the environment.
(m) “Liabilities and Costs” shall mean all liabilities, obligations,
responsibilities, losses, damages, costs and expenses (including attorney,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, monetary sanctions and interest.
(n) “Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing or dispersing into the indoor or outdoor environment or into or out
of the Improvements, including the movement of Hazardous Substances through or
in the air, soil, surface water, groundwater or the Improvements and the
abandonment or discard of barrels, containers, and other open or closed
receptacles containing any Hazardous Substances.
(o) “Remedial Action” shall mean actions related to (i) cleaning up, removing,
treating or in any other way addressing Hazardous Substances in the indoor or
outdoor environment; (ii) preventing or minimizing the Release or threat of
Release of Hazardous Substances so that Hazardous Substances do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; and (iii) collecting environmental data or performing
pre-remedial studies and investigations and performing operations and
maintenance and postmeridian monitoring and care.
(p) “Requirement of Law” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent), request or judgment, any common law doctrine or theory, and any
provision or condition of any permit or other binding determination of any
Governmental Entity.

 

14



--------------------------------------------------------------------------------



 



B. DEFAULT PROVISIONS.
1. Events of Default. The occurrence of any of the following events shall be
deemed an event of default (“Event of Default”) hereunder and shall entitle
Beneficiary and Trustee to exercise their remedies hereunder or as otherwise
provided by law:
(a) The occurrence of an “Event of Default” as defined in the Intercreditor and
Collateral Trust Agreement; or
(b) The material breach by Trustor of any term or condition of this Deed of
Trust which material breach remains unremedied for thirty (30) days after
written notice thereof shall have been given to Trustor by Beneficiary;
provided, however, that if the breach cannot be remedied within such period,
then Beneficiary shall not unreasonably withhold its consent to an extension if
corrective action is (i) commenced within such period and (ii) diligently
pursued until the breach is corrected.
2. Rights and Remedies. At any time after the occurrence and during the
continuance of an Event of Default, Beneficiary shall have the following rights
and remedies, subject to the terms of the Intercreditor and Collateral Trust
Agreement:
(a) To declare all obligations secured hereby immediately due and payable;
(b) With or without notice, and without releasing Trustor from any obligation
hereunder, to cure any default of Trustor and, in connection therewith, to enter
upon the Property and to perform such acts and things as Beneficiary or Trustee
deem necessary or desirable to inspect, investigate, assess and protect the
security hereof, including of any of its other rights: (i) to appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Beneficiary or Trustee hereunder; (ii) to pay, purchase,
contest or compromise any encumbrance, charge, lien or claim of lien which, in
the judgment of Beneficiary, is prior or superior hereto, the judgment of
Beneficiary being conclusive as between the parties hereto; (iii) to pay any
premiums or charges with respect to insurance required to be carried hereunder;
(iv) to employ counsel, accountants, contractors and other appropriate Persons
to assist them; (v) to obtain a court order to enforce Beneficiary’s right to
enter and inspect the Property pursuant to California Civil Code Section 2929.5,
to which the decision of Beneficiary as to whether there exists a release or
threatened release of a Hazardous Substance (as defined in Paragraph A.15 above)
onto the Property shall create a rebuttable presumption as between the parties
hereto as to the reasonableness thereof; and (vi) to have a receiver appointed
pursuant to California Code of Civil Procedure Section 564 to enforce
Beneficiary’s right to enter and inspect the Property for any Hazardous
Substances;
(c) To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Trustor hereunder, and Trustor agrees that such
covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Trustor waives the defense of laches and any applicable
statute of limitations;

 

15



--------------------------------------------------------------------------------



 



(d) Beneficiary or its employees, acting by themselves or through a
court-appointed receiver may enter upon, possess, manage, operate, dispose of
and contract to dispose of the Property or any part thereof; take custody of all
accounts; negotiate with governmental authorities with respect to the Property’s
environmental compliance and remedial measures; make, terminate, enforce or
modify leases of the Property upon such terms and conditions as Beneficiary
deems proper; contract for goods and services, hire agents, employees and
counsel, or make repairs, alterations and improvements to the Property
necessary, in Trustee’s or Beneficiary’s judgment, to protect or enhance the
security hereof; to incur the risks and obligations ordinarily incurred by
owners of property (without any personal obligation on the part of the
receiver); and/or to take any and all other actions which may be necessary or
desirable to comply with Trustor’s obligations hereunder. All sums realized by
Beneficiary under this subparagraph shall be applied in accordance with
Paragraph B.7 below. Neither application of said sums to said indebtedness nor
any other action taken by Beneficiary under this subparagraph shall cure or
waive any Event of Default or notice of default hereunder or nullify the effect
of any such notice of default. Beneficiary or Trustee, or any employee or agent
of Beneficiary or Trustee, or a receiver appointed by a court, may take any
action or proceeding hereunder without regard to (i) the adequacy of the
security for the indebtedness secured hereunder, (ii) the existence of a
declaration that the indebtedness secured hereby has been declared immediately
due and payable, or (iii) the filing of a notice of default;
(e) To execute a written notice of such Event of Default and of its election to
cause the Encumbered Estate to be sold to satisfy the obligations secured
hereby. Trustee shall give and record such notice as the law then requires as a
condition precedent to a Trustee’s sale. When the minimum period of time
required by law after such notice has elapsed, Trustee, without notice to or
demand upon Trustor except as otherwise required by law, shall sell the
Encumbered Estate at the time and place of sale fixed by it in the notice of
sale and in such order as it or Beneficiary may determine, at public auction to
the highest bidder for cash, in lawful money of the United States, payable at
time of sale (the obligations hereby secured being the equivalent of cash for
purposes of said sale). If the Encumbered Estate consists of several lots,
parcels, or items of property, Beneficiary may: (i) designate the order in which
such lots, parcels, or items shall be offered for sale or sold, or (ii) elect to
sell such lots, parcels or items through a single sale, through two or more
successive sales, or in any other manner Beneficiary deems in its best interest.
Trustor shall have no right to direct the order in which the Encumbered Estate
is sold. Trustee may postpone the sale of all or any portion of the Encumbered
Estate by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at such time fixed
by the preceding postponement. A sale of less than the whole of the Encumbered
Estate or any defective or irregular sale made hereunder shall not exhaust the
power of sale provided for herein. Trustee shall deliver to the purchaser at
such sale a deed conveying the Encumbered Estate or portion thereof so sold, but
without any covenant or warranty, express or implied. The recitals in such deed
of any matters or facts shall be conclusive proof of the truthfulness thereof.
Any Person, including Trustee, Trustor or Beneficiary, may purchase at such
sale. In connection with any sale or sales hereunder, Beneficiary may elect to
treat any of the Property which consists of a right in action or which is
property that can be severed from the real property covered hereby or any
improvements thereon without causing structural damage thereto as if the same
were personal property or a fixture, as the case may be, and dispose of the same
in accordance with applicable law, separate and apart from the sale of real
property. Any sale of any personal property or fixtures hereunder shall be
conducted in any manner permitted by the Uniform Commercial Code. As used
herein, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as the same may, from time to time, be in effect in the State of New York;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of the security interest in
any portion of the Property is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions. All proceeds of such sale shall be applied by Trustee in
accordance with Paragraph B.7 below;

 

16



--------------------------------------------------------------------------------



 



(f) To resort to and realize upon the security hereunder and any other security
now or hereafter held by Beneficiary in such order and manner as Trustee and
Beneficiary or either of them may, in their sole discretion, determine; and such
resort to any or all such security may be taken concurrently or successively and
in one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both;
(g) To seek a judgment that Trustor has breached its covenants, representations
and/or warranties with respect to the environmental matters set forth in
Paragraph A.15 hereof, by commencing and maintaining an action or actions in any
court of competent jurisdiction for breach of contract pursuant to California
Civil Procedure Code Section 736, whether commenced prior to foreclosure of the
Encumbered Estate or after foreclosure of the Encumbered Estate, and to seek the
recovery of any and all costs, damages, expenses, fees, penalties, fines,
judgments, indemnification payments to third parties, and other out-of-pocket
costs or expenses (collectively, the “Environmental Costs”) incurred or advanced
by Beneficiary relating to the cleanup, remediation or other response action
required by all Environmental Regulations or to which Beneficiary believes
necessary to protect the Encumbered Estate, it being conclusively presumed
between Beneficiary and Trustor that all such Environmental Costs incurred or
advanced by Beneficiary relating to the cleanup, remediation or other response
action of or to the Property were made by Beneficiary in good faith. All
Environmental Costs incurred or advanced by Beneficiary pursuant to this
subparagraph (including court costs, consultants’ fees and reasonable attorneys’
fees and expenses, whether incurred in litigation or not and whether before or
after judgment) shall bear interest at the Default Interest Rate from the date
of expenditure until said sums have been paid. Beneficiary shall be entitled to
bid, at the sale of the Property held pursuant to subparagraph B.2(e) above, the
amount of said costs, expenses and interest in addition to the amount of the
other obligations hereby secured as a credit bid, the equivalent of cash.
Trustor acknowledges and agrees that notwithstanding any term or provision
contained herein, the Environmental Costs shall be exceptions to any
non-recourse or exculpatory provision and Trustor shall be fully and personally
liable for the Environmental Costs hereunder and such liability shall not be
limited to the original principal amount of the obligations secured by this Deed
of Trust and Trustor’s obligations shall survive the foreclosure, deed in lieu
of foreclosure, release, reconveyance or any other transfer of the Property or
this Deed of Trust. For the purposes of any action brought under this
subparagraph, Trustor hereby waives the defense of laches and any applicable
statute of limitations; and
(h) To waive its lien against the Encumbered Estate or any portion thereof,
whether fixtures or personal property, to the extent such property is found to
be environmentally impaired in accordance with California Code of Civil
Procedure Section 726.5 and to exercise any and all rights and remedies of an
unsecured creditor against Trustor and all of Trustor’s assets and property for
the recovery of any deficiency and Environmental Costs, including seeking an
attachment order pursuant to California Code of Civil Procedure Section 483.010.
As between Beneficiary and Trustor, for purposes of California Code of Civil
Procedure Section 726.5, Trustor shall have the burden of proving that Trustor
or any related party (or any affiliate or agent of Trustor or any related party)
was not in any way negligent in permitting the release or threatened release of
the Hazardous Substance. Trustor acknowledges and agrees that notwithstanding
any term or provision contained herein, all judgments and awards entered against
Trustor shall be exceptions to any non-recourse or exculpatory provision and
Trustor shall be fully and personally liable for all judgments and awards
entered against Trustor hereunder and such liability shall not be limited to the
original principal amount of the obligations secured by this Deed of Trust and
Trustor’s obligations shall survive the foreclosure, deed in lieu of
foreclosure, release, reconveyance or any other transfer of the Property or this
Deed of Trust. For the purposes of any action brought under this subparagraph,
Trustor hereby waives the defense of laches and any applicable statute of
limitations.
3. Payment of Costs, Expenses and Attorneys’ Fees. All costs and expenses
incurred by Trustee and Beneficiary pursuant to subparagraphs (a) through
(h) inclusive of Paragraph B.2 (including court costs, consultants’ fees and
reasonable attorneys’ fees and expenses, whether incurred in litigation or not
and whether before or after judgment) shall bear interest at the Default
Interest Rate, from any date of expenditure until said sums have been paid.
Beneficiary shall be entitled to bid as a credit bid, the equivalent of cash, at
the sale of the Property held pursuant to subparagraph B.2(e) above, the amount
of said costs, expenses and interest in addition to the amount of the other
obligations hereby secured.

 

17



--------------------------------------------------------------------------------



 



4. Remedies Cumulative. All rights and remedies of Beneficiary and Trustee
hereunder are cumulative and in addition to all rights and remedies provided by
law.
5. Releases, Extensions, Modifications and Additional Security. Subject to the
terms of the Intercreditor and Collateral Trust Agreement and (a) without
affecting the liability of any Person for payment of any indebtedness secured
hereby or (b) the lien or priority of this Deed of Trust upon the Property,
Beneficiary may, from time to time, with notice to Trustor, do one or more of
the following: (i) release any Person’s liability for the payment of an
indebtedness secured hereby, (ii) make any agreement or take any action
extending the maturity or otherwise altering the terms or increasing the amount
of any indebtedness secured hereby, or (iii) accept additional security or
release all or a portion of the Property and/or other security held to secure
the indebtedness secured hereby; provided, however, that Beneficiary shall not
take any actions set forth in clause (ii) above without the consent of Trustor.
6. Marshalling. Trustor hereby waives any right to require that any security
given hereunder or under any other agreement securing the obligation secured
hereby be marshalled and further waives any right otherwise available in respect
to marshalling of assets which secure any obligation secured or imposed hereby
or to require Beneficiary to pursue its remedies against any such assets.
7. Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Property pursuant hereto shall be applied by Beneficiary in the manner set forth
in the Intercreditor and Collateral Trust Agreement.
C. SECURITY AGREEMENT AND FIXTURE FILING.
1. Grant of Security Interest. As additional security for the obligations
secured by this Deed of Trust, Trustor hereby grants to Beneficiary a security
interest in and to the following items (collectively, the “Collateral”):
(a) All goods, fixtures and other equipment of every kind in which Trustor now
or at any time hereafter owns or acquires any interest in connection with the
Property, including all tools, equipment, appliances, heating, ventilating and
air conditioning systems, plumbing, mechanical and electrical systems,
elevators, lighting, alarm systems, fire control systems, carpets and carpeting,
furnishings, furniture, trailers, mobile homes, service equipment, building or
maintenance equipment, together with all additions and accessions thereto and
replacements therefor, whether located at the Property, Trustor’s places of
business or elsewhere;
(b) All inventory, raw materials, work in process, finished goods, and tangible
assets used or consumed in connection with the Property in which Trustor now or
at any time hereafter owns or acquires any interest, and all products thereof,
whether in the possession of Trustor, warehousemen, bailees or any other Person
and to the extent now or hereafter located at the Property, together with all
additions and accessions thereto, replacements therefor, products thereof and
documents therefor;
(c) All accounts, chattel paper (including both electronic and tangible chattel
paper), instruments, deposit accounts, securities accounts, investment property,
money, other rights to the payment of money (including general intangibles)
(collectively, the “Receivables”) and all contracts, documents, security
agreements, leases, guaranties, letters of credit, and other agreements
evidencing, securing or otherwise relating to the Receivables in which Trustor
now or at any time hereafter has any interest in connection with the Property or
Collateral;

 

18



--------------------------------------------------------------------------------



 



(d) All general intangibles (including (i) customer and supplier lists and
contracts, books and records, insurance policies, tax refunds, contracts for the
purchase of real or personal property; (ii) all patents, copyrights, trademarks,
tradenames and service marks, licenses to use, applications for, and other
rights to, such patents, copyrights, trademarks, tradenames and service marks,
and all software; and (iii) all payment intangibles), in which Trustor now or at
any time hereafter has an interest related to the Property or the use, operation
or maintenance of the Property or any part thereof;
(e) All contract rights of Trustor in leases, warranties, letters of credit,
construction contracts, permits, licenses, approvals, governmental
authorizations, consulting contracts, bonds, plans and specifications,
architectural and engineering drawings, fire insurance policies and other
insurance policies, condemnation awards and settlements, in which Trustor now or
at any time hereafter has an interest related to the Property or the use,
operation or maintenance of the Property or any part thereof;
(f) All profits, payments or proceeds of and from any and all agreements for the
sale, lease, transfer or conveyance of all or any portion of the Property,
subject to the rights of Trustor to collect and retain the same so long as no
Event of Default shall have occurred and be continuing;
(g) Any and all products, accessions, additions, substitutions, replacements or
proceeds of or to any of the Collateral which may now or hereafter exist, and
any and all rent or income derived from any and all of the Collateral, subject
to the rights of Trustor to collect and retain the same so long as no Event of
Default shall have occurred and be continuing;
(h) All other personal property and assets of Trustor not otherwise described
above (including all money, deposit accounts, letters of credit, promissory
notes, documents and goods); and
(i) All proceeds of the foregoing (including whatever is receivable or received
when Collateral or proceeds is sold, collected, exchanged, returned, substituted
or otherwise disposed of, whether such disposition is voluntary or involuntary,
including rights to payment and return premiums and insurance proceeds under
insurance with respect to any Collateral, and all rights to payment with respect
to any cause of action affecting or relating to the Collateral).
2. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Beneficiary is and shall be entitled to all the rights, powers and
remedies granted a secured party under the Uniform Commercial Code and other
applicable law, including the right to take possession of all such Collateral.
Upon the occurrence and during the continuance of an Event of Default,
Beneficiary or its representatives may enter upon the Property (without
Beneficiary being deemed to be taking possession of the Property or being deemed
a mortgagee-in-possession) at any time to inspect, repair, assemble, have
appraised or to remove the Collateral and may advertise and conduct public
auctions and private sales thereon. Beneficiary may require Trustor to assemble
the Collateral and make it available to Beneficiary at a place to be designated
by Beneficiary which is reasonably convenient to both parties. All sums realized
from such sale shall be applied in accordance with Paragraph B.7 above.
With respect to fixtures, Beneficiary or Trustee may elect to treat same as
either real property or personal property and proceed to exercise such rights
and remedies applicable to the categorization so chosen. Beneficiary may proceed
against the items of real property and any items of Collateral separately or
together in any order whatsoever, without in any way affecting or waiving
Beneficiary’s rights and remedies under the Uniform Commercial Code or its
rights and remedies provided under this Deed of Trust.

 

19



--------------------------------------------------------------------------------



 



3. Relationship to Security Agreement. Concurrently herewith, Trustor and the
other Obligors are entering into that certain Shared Security Agreement, dated
as of even date herewith, with Administrative Agent and Beneficiary with respect
to personal property (as amended, restated or otherwise modified from time to
time, the “Security Agreement”). The terms of the Security Agreement shall, with
respect to personal property and the security interest granted therein,
supplement the terms of this Deed of Trust. If and to the extent of any conflict
with the terms of this Deed of Trust and the terms of the Security Agreement
applicable to such security interest and personal property, the terms of the
Security Agreement shall, to the extent enforceable, control. Nothing, however,
in this Paragraph C.3 shall be deemed or construed to impair the rights of
Beneficiary to conduct one or more Trustee’s sales at which real and personal
property are sold together pursuant to the laws applicable to the sale of real
property. With respect to fixtures, Beneficiary or Trustee may elect to treat
same as either real property or personal property and proceed to exercise such
rights and remedies applicable to the categorization so chosen. Beneficiary may
proceed against the items of real property and any items of Property separately
or together in any order whatsoever, without in any way affecting or waiving
Beneficiary’s rights and remedies under this Deed of Trust.
4. Fixture Filing. Trustor agrees that this Deed of Trust constitutes a
financing statement filed as a fixture filing in the Official Records of the
County Recorder where the Property is located with respect to any and all
fixtures included within the term “Property” as used herein and with respect to
any goods and other personal property that may now be or hereafter become
fixtures. The names and mailing addresses of the Debtor (Trustor) and the
Secured Party (Beneficiary) are set forth above in the first paragraph on page 1
of this Deed of Trust. The personal property described above is the Collateral
covered by this financing statement. Any reproduction of this Deed of Trust or
of any other security agreement or financing statement shall be sufficient as a
financing statement. In addition, Trustor agrees to deliver to Beneficiary, upon
Beneficiary’s request, any financing statements, as well as extensions,
renewals, and amendments thereof, and reproductions of this Deed of Trust in
such form as Beneficiary may require to perfect a security interest with respect
to such Collateral. Trustor shall pay all costs of filing such financing
statements and any extensions, renewals, amendments, and releases thereof, and
shall pay all reasonable costs and expenses of any record searches for financing
statements that Beneficiary may reasonably require.
5. Limitations. Except as otherwise clearly and expressly provided in this Deed
of Trust: (i) Beneficiary has not consented to any other security interest of
any other Person in any Collateral and has not disclaimed any interest in any
Collateral; and (ii) Beneficiary has not agreed or consented to the removal of
any items of Collateral set forth in Paragraphs C.1(a) and (b) above (the
“Tangible Collateral”) from the Property, and any such consent by Trustor shall
not be binding on Beneficiary; provided, however, Trustor may remove any
Tangible Collateral that is (y) in the ordinary course of its business or
(z) promptly replaced by Trustor with similar Tangible Collateral of equal or
great value.
D. MISCELLANEOUS PROVISIONS.
1. Termination. Except as otherwise expressly set forth herein, all duties and
obligations of the Trustor and all rights and remedies of the Trustee and
Beneficiary shall terminate upon cancellation of this Deed of Trust and
reconveyance of the Property by Trustee in accordance with Paragraph A.12
hereof.

 

20



--------------------------------------------------------------------------------



 



2. Non-Waiver. By accepting payment of any sum secured hereby after its due date
or late performance of any obligation secured hereby, Beneficiary shall not
waive its right against any Person obligated directly or indirectly hereunder or
on any obligation hereby secured, either to require prompt payment or
performance when due of all other sums and obligations so secured or to declare
default for failure to make such prompt payment or performance. No exercise of
any right or remedy by Beneficiary or Trustee hereunder shall constitute a
waiver of any other right or remedy herein contained or provided by law.
3. Further Assurances. Trustor shall, upon demand by Beneficiary or Trustee,
execute, acknowledge (if appropriate) and deliver any and all documents and
instruments and do or cause to be done all further acts reasonably necessary or
appropriate to effectuate the provisions hereof.
4. Waiver. Notwithstanding any provision of this Deed of Trust to the contrary,
to the extent permitted by applicable law, Trustor waives and releases any
rights or defenses which Trustor might otherwise have (a) under California Code
of Civil Procedure Sections 726, 725a, 580a, 580b, 580c and 580d and California
Civil Code Section 2889, which statutes might otherwise limit or condition
Beneficiary’s exercise of certain of Beneficiary’s rights and remedies in
connection with the enforcement of obligations secured by a lien on real
property, (b) under any laws now existing or hereafter enacted providing for any
appraisal before sale of a portion of the Property and (c) to all rights of
redemption, valuation, appraisal, stay of execution, notice of election to
mature or to declare due the obligations secured hereby and marshalling in the
event of the foreclosure of the liens created under this Deed of Trust or the
exercise of the power of sale granted hereunder. To the extent, if any, which
such laws may be applicable and to the extent permitted by applicable law,
Trustor waives and releases any right or defense which Trustor might otherwise
have under such provisions and under any other applicable law which might limit
or restrict the effectiveness or scope of any of Trustor’s waivers or releases
hereunder.
5. Usury Savings Clause. Nothing contained herein shall be deemed to require the
payment of interest or other charges by Trustor in excess of the amount
Beneficiary may lawfully charge under the applicable usury laws. In the event
Beneficiary shall collect monies which are deemed to constitute interest which
would increase the effective interest rate to a rate in excess of that permitted
to be charged by applicable law, all such sums deemed to constitute interest in
excess of the legal rate shall, upon such determination, at the option of
Beneficiary, be returned to Trustor or credited against the principal balance of
any obligation secured hereby then outstanding.
6. Attorneys’ Fees. In the event legal action, suit or any proceeding is
commenced between Trustor and Beneficiary regarding their respective rights and
obligations under this Deed of Trust, the prevailing party shall be entitled to
recover, in addition to damages or other relief, costs and expenses, reasonable
attorneys’ fees and court costs. As used herein the term “prevailing party”
shall mean the party which obtains the principal relief it has sought, whether
by compromise settlement or judgment. If the party which shall have commenced or
instituted the action, suit or proceeding shall dismiss or discontinue it
without the concurrence of the other party, such other party shall be deemed the
prevailing party.
7. Obligations of Trustor Joint and Several. If more than one Person has
executed this Deed of Trust as “Trustor”, the obligations of all such Persons
hereunder shall be joint and several.
8. Trustor and Beneficiary Defined; Additional Rights of Beneficiary . The term
“Trustor” herein includes both the original Trustor and any subsequent owner or
owners of any of the Property, and the term “Beneficiary” includes the original
Beneficiary and also any successor or assign thereto.

 

21



--------------------------------------------------------------------------------



 



9. No Joint Venture. The relationship of Trustor and Beneficiary under this Deed
of Trust is, and shall at all times remain, solely that of borrower and lender;
and Beneficiary neither undertakes nor assumes any responsibility or duty to
Trustor or to any third party with respect to the Property. Notwithstanding any
other provisions of this Deed of Trust: (a) Beneficiary is not, and shall not be
construed as, a partner, joint venturer, alter-ego, manager, controlling person
or other business associate or participant of any kind of Trustor and
Beneficiary does not intend to ever assume such status; (b) Beneficiary’s
activities in connection with this Deed of Trust shall not be “outside the scope
of the activities of a lender of money” within the meaning of California Civil
Code § 3434, as amended or recodified from time to time, and Beneficiary does
not intend to ever assume any responsibility to any Person for the quality,
suitability, safety or condition of the Property; and (c) Beneficiary shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Trustor. Beneficiary shall not be directly or indirectly liable or
responsible for any loss, claim, cause of action, liability, indebtedness,
damage or injury of any kind or character to any Person or property arising from
any construction on, or occupancy or use of, any of the Property, whether caused
by or arising from: (i) any defect in any building, structure, grading, fill,
landscaping or other improvements thereon or in any on-site or off-site
improvement or other facility therein or thereon; (ii) any act or omission of
Trustor or any of Trustor’s agents, employees, independent contractors,
licensees or invitees; (iii) any accident in or on any of the Property or any
fire, flood or other casualty or hazard thereon; (iv) the failure of Trustor,
any of Trustor’s licensees, employees, invitees, agents, independent contractors
or other representatives to maintain the Property in a safe condition; and
(v) any nuisance made or suffered on any part of the Property.
10. Rules of Construction. When the identity of the parties hereto or other
circumstances make it appropriate the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. Specific enumeration
of rights, powers and remedies of Trustee and Beneficiary and of acts which they
may do and acts Trustor must or must not do shall not exclude or limit the
general. The headings of each paragraph are for information and convenience and
do not limit or construe the contents of any provision hereof. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.
11. Severability. If any term of this Deed of Trust, or the application thereof
to any Person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Deed of Trust, or the application of such
term to Persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this Deed of
Trust shall be valid and enforceable to the fullest extent permitted by law.
12. Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto.
13. Notices. All notices, demands or documents which are required or permitted
to be given or served hereunder shall be in writing and sent by hand delivery,
recognized overnight courier, registered or certified mail or by facsimile
transmission, with a copy to all other Parties, addressed as follows:

         
 
  To TRUSTOR at:   Westwood One, Inc.
 
      40 West 57th Street
 
      New York, New York 10019
 
      Attention: General Counsel
 
      Fax: (212) 641-2198
 
      Phone: (212) 541-2075

 

22



--------------------------------------------------------------------------------



 



         
 
  To TRUSTEE at:   First American Title Insurance Company
 
      1 First American Way
 
      Santa Ana, California 92707
 
      Fax: (714) 250-4251
 
      Phone: (714) 800-3000
 
       
 
  To BENEFICIARY at:   The Bank of New York
 
      101 Barclay Street
 
      New York, New York 10286
 
      Attention: Corporate Trust Administration
 
      Fax: (212) 815-5704
 
      Phone: (212) 815-5708

Trustor’s principal place of business is at the above address. The addresses may
be changed from time to time by any party by serving notice as heretofore
provided. Service of such notice or demand shall be deemed complete on the date
of actual delivery as shown by the addressee’s registry or certification receipt
or at the expiration of the second day after the date of mailing, whichever is
earlier in time.
14. Governing Law. THIS DEED OF TRUST IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE
CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIEN OF THIS DEED OF TRUST
ON REAL PROPERTY INTERESTS (INCLUDING FIXTURES), THE LAWS OF THE STATE OF
CALIFORNIA SHALL APPLY WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS
THEREOF; PROVIDED, FURTHER, THAT, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED
IN THE PROPERTY, THE CREATION OF THE SECURITY INTEREST SHALL BE GOVERNED BY THE
NEW YORK UNIFORM COMMERCIAL CODE, AND THE PERFECTION, THE EFFECT OF PERFECTION
OR NON-PERFECTION AND PRIORITY OF THE SECURITY INTEREST WILL BE GOVERNED IN
ACCORDANCE WITH MANDATORY CHOICE OF LAW RULES SET FORTH IN THE NEW YORK UNIFORM
COMMERCIAL CODE.
15. Waiver of Jury Trial. EACH OF TRUSTOR AND, BY ITS ACCEPTANCE HEREOF,
BENEFICIARY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF TRUSTOR AND, BY ITS ACCEPTANCE HEREOF, BENEFICIARY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
16. Incorporation by Reference; Limitation on Actions. In acting hereunder, the
Beneficiary is entitled to all rights, privileges, protections, immunities and
indemnities provided to it as “Collateral Trustee” under the Intercreditor and
Collateral Trust Agreement. Pursuant to the Intercreditor and Collateral Trust
Agreement, Beneficiary shall not (a) exercise any right, remedy, trust or power,
or take any such other action under this Deed of Trust, without direction from
the Requisite Secured Parties (as defined in the Intercreditor and Collateral
Trust Agreement) or as otherwise provided under the Intercreditor and Collateral
Trust Agreement (the “Authorizing Parties”) and (b) be liable with respect to
any action taken or omitted to be taken by it in accordance with the direction
of the Authorizing Parties. In addition, Trustee shall not take any action
hereunder without the written authorization of Beneficiary.

 

23



--------------------------------------------------------------------------------



 



17. Maximum Indebtedness; Future Advances. This Deed of Trust shall secure not
only existing indebtedness of Trustor, but also such future advances, whether
such advances are obligatory or are to be made at the option of the Secured
Parties or otherwise related to or in connection with this Deed of Trust, the
Credit Agreement, the 2002 Note Purchase Agreement, the other Loan Documents or
the 2002 Notes Documents (the “Secured Loan Documents”), as are made by the
Secured Parties to Trustor, to the same extent as if such future advances were
made on the date of the execution of this Deed of Trust, including (a) any and
all additional advances made by the Secured Parties to protect or preserve the
Property or the lien hereof on the Property, or to pay taxes, to pay premiums on
insurance on the Property (whether or not the original Trustor remain the owner
of the Property at the time of such advances and whether or not the original
Secured Parties and Beneficiary remain the owners of the obligations secured
hereby and this instrument); (b) any and all expenses incident to the collection
of the obligations secured hereby and the foreclosure hereof by action in any
court or by exercise of the power of sale herein contained; (c) any and all
obligations now owing or which may hereafter be owing by Trustor to the Secured
Parties pursuant to the Secured Loan Documents, however and whenever incurred or
evidenced, whether direct or indirect, absolute or contingent, due or to become
due, together with any and all renewal or renewals and extension or extensions
of the obligations secured hereby; and (d) the full and prompt payment and
performance of any and all obligations or covenants of Trustor to Secured
Parties and Beneficiary under the terms of any other agreements, assignments or
other instruments now or hereafter evidencing, securing or otherwise relating to
the obligations secured hereby and the Secured Loan Documents.
18. Intercreditor and Collateral Trust Agreement Controls. In the event of any
conflict between any terms and provisions set forth in this Deed of Trust and
those set forth in the Intercreditor and Collateral Trust Agreement, the terms
and provisions of the Intercreditor and Collateral Trust Agreement shall
supersede and control the terms and provisions of this Deed of Trust.
19. Modification. The terms of this Deed of Trust may be waived, altered or
amended only as permitted by Section 8.02 of the Intercreditor and Collateral
Trust Agreement or, if the Intercreditor and Collateral Trust Agreement shall
not be in effect, by an instrument in writing duly executed by Trustor and
Beneficiary.
[Remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year first set forth above.
TRUSTOR PLEASE NOTE: IN THE EVENT OF YOUR DEFAULT, CALIFORNIA PROCEDURE PERMITS
THE TRUSTEE TO SELL THE SUBJECT PROPERTY AT A SALE HELD WITHOUT SUPERVISION BY
ANY COURT AFTER EXPIRATION OF A PERIOD PRESCRIBED BY LAW. SEE
SUBPARAGRAPH B.2.(e) ABOVE FOR A DESCRIPTION OF THIS PROCEDURE. UNLESS YOU
PROVIDE AN ADDRESS FOR THE GIVING OF NOTICE, YOU MAY NOT BE ENTITLED TO OTHER
NOTICE OF THE COMMENCEMENT OF SALE PROCEEDINGS. BY EXECUTION OF THIS DEED OF
TRUST, YOU CONSENT TO SUCH PROCEDURE. IF YOU HAVE ANY QUESTIONS CONCERNING IT,
YOU SHOULD CONSULT YOUR LEGAL ADVISOR. BENEFICIARY URGES YOU TO GIVE IT PROMPT
NOTICE OF ANY CHANGE IN YOUR ADDRESS SO THAT YOU MAY RECEIVE PROMPTLY ANY NOTICE
GIVEN PURSUANT TO THIS DEED OF TRUST.

            TRUSTOR

WESTWOOD ONE, INC.,
a Delaware corporation
      By:   /s/ David Hillman        Name:   David Hillman        Title:   CAO
and GC     

 

25



--------------------------------------------------------------------------------



 



         
STATE OF NY )
       
 
  )   ss.    
COUNTY OF NY)
       

On February 26, 2008 before me, Notary Public, personally appeared David
Hillman, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                  /s/ Melissa Garza       Notary Public           

 

26



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LEGAL DESCRIPTION OF FEE ESTATE
That certain real property located in the City of Culver City, County of Los
Angeles, State of California, more particularly described as follows:
PARCEL 1:
LOTS 41, 42 AND 45 OF TRACT 4161, IN THE CITY OF CULVER CITY, AS PER MAP
RECORDED IN BOOK 46 PAGE 32, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
PARCEL 2:
LOTS 43 AND 44, OF TRACT 4161, IN THE CITY OF CULVER CITY, AS PER MAP RECORDED
IN BOOK 46 PAGE 32 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
PARCEL 3:
LOTS 8, 9, 22 THE NORTHEASTERLY 4.61 FEET OF LOT 21 AND THE SOUTHWESTERLY 20.39
FEET OF LOT 23, OF TRACT NO. 4161, IN THE CITY OF CULVER CITY, AS PER MAP
RECORDED IN BOOK 46 PAGES 32 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
PARCEL 4:
LOTS 10, 11, 12, 19, 20 AND 21 ALL IN TRACT 4161, IN THE CITY OF CULVER CITY AS
PER MAP RECORDED IN BOOK 46, PAGE 32 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.
EXCEPT THE NORTHEASTERLY 4.61 FEET OF LOT 21.

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
LEGAL DESCRIPTION OF PARKING SITE
That certain real property located in the City of Culver City, County of Los
Angeles, State of California, more particularly described as follows:
THAT PORTION OF LOT A OF TRACT NO. 4419, IN THE CITY OF CULVER CITY, IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 48 AT
PAGE 1 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

A-2